Jason M. Drangel (JD 7204)
jdrangeirc,)ipcounselors.com
Ashly E. Sands (AS 7715)                                        USDC-SDNY
asands((_l)i pcounselors.com                                    DOCUMENT
William C. Wright (WW 2213)
bwright(cvipcounselors.com
                                                            1   ELECTRO~ICALLY FILED
Brieanne Scully (BS 3711)                                       noc #:
bscully(cv,ipcounselors.com                                 j P \ IT   f-_l-LF.-.U-,:-l_),,,_/....,...2---./-l4-
Danielle S. Yamali (DY 4228)
dfuttennan({[)ipcounselors.com
EPSTEIN DRANOEL LLP
60 East 42 nd Street, Suite 2520
New York, NY 10165
Telephone:        (212) 292-5390
Facsimile:        (212) 292-5391

Brian Igel (B1 4574)
bigel<@bilawfirm.com
BELLIZIO + JOEL PLLC
One Grand Central Place
305 Madison Avenue, 40 th Floor
Ne\v York, New York 10165
Telephone:     (212) 873-0250
Facsimile:     (646) 395-1585
Attorneys/or Plaintiff
Off fVhite LLC

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


OFF-WHITE LLC,
Plaintijf'

V.

BAODING SPRINGRU TRADE CO., LTD., et                 CIVIL ACTION No.
al..                                                   19-cv-674 (RA)
Defendants
                          NOTICE OF VO LUNT ARY DISMISSAL


            PURSUANT TO Rule 41 (a)(l )(A)(i) of the Federal Rules of Civil Procedure,
Plaintiff Off-White. LLC ("Off-White'' or "Plaintiff'), by their undersigned attorneys, hereby
give notice of dismissal of all claims against Defendant Baoding Springru Trade Co., Ltd. in the
above-captioned action, with prejudice, and with each party to bear its own attorneys' fees, costs
and expenses.



Dated: November 26, 2019                                    Respectfully submitted,

                                                            EPSTEIN DRANGEL LLP


                                                     BY:
                                                             Brican~371 I)
                                                             bscully@ipcounselors.com
                                                             EPSTEIN DRANGEL LLP
                                                             60 East 42 nd Street, Suite 2520
                                                             New York, NY 10165
                                                             Telephone:      (212) 292-5390
                                                             Facsimile:      (212) 292-5391
                                                             Attorney/hr Plaintffl
                                                             qff iVhite llC

It is so ORDERED.

Signed at New York, NY on      /k.,MA..-; ,~ 1::__. 2019.

                                             Judge onnie Abrams
                                             United States District Judge




                                                2
